Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-6-2004

Tjandra v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4493




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Tjandra v. Atty Gen USA" (2004). 2004 Decisions. Paper 247.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/247


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL


            IN THE UNITED STATES COURT
                     OF APPEALS
                FOR THE THIRD CIRCUIT


                        NO. 03-4493


                    KARTINI TJANDRA,
                        Appellant

                              v.

                    JOHN ASHCROFT
          In His Capacity as Attorney General; USA




             On Appeal From the United States
                        District Court
           For the Eastern District of Pennsylvania
            (D.C. Civil Action No. 03-cv-05583)
           District Judge: Hon. Petrese B. Tucker




       Submitted Pursuant to Third Circuit LAR 34.1(a)
                      October 5, 2004


BEFORE: SLOVITER, BECKER and STAPLETON, Circuit Judges

              (Opinion Filed: October 6, 2004)
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Kartini TJANDRA was denied asylum and ordered removed. The BIA

affirmed the removal order, and Tjandra petitioned this Court for review. After the denial

by this Court of a motion to stay the order of removal, she was taken into custody pending

her removal. Tjandra then filed in the United States District Court for the Eastern District

of Pennsylvania a petition under 28 U.S.C. § 2241 for a writ of habeas corpus directing

her custodian to explain why she should be kept in custody “pending determination of her

appeal in connection with her asylum case before the Court of Appeals.” Petition at 17.

That petition was denied, and this appeal followed.

       While her petition for review of the removal order and her appeal from the denial

of a writ of habeas corpus were pending before this Court, the immigration authorities

removed Tjandra from the United States. Thereafter, on March 22, 2004, her petition for

review was denied by this Court.

       We will enter an order dismissing Tjandra’s appeal as moot. The only relief

sought by her petition to the District Court was relief from custody pending disposition of

her petition for review of her removal order. She is no longer in custody, and that petition

is no longer pending.



                                             2
This appeal will be dismissed as moot.




                                    3